Citation Nr: 1760170	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  13-06 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for left lower extremity numbness.

3.  Entitlement to service connection for right lower extremity numbness.

4.  Entitlement to service connection for left upper extremity numbness.

5.  Entitlement to service connection for right upper extremity numbness.  


REPRESENTATION

Veteran represented by:  Illinois Department of Veterans Affairs

ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to February 1984 in the United States Air Force.  She then served on active duty with the Air National Guard from February 1984 to August 1984 and from December 1985 through September 2002.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.
 
In a January 2013 rating decision, the RO granted service connection for a hysterectomy, endometriosis, polyps, metatarsalgia, and right shoulder strain; therefore, these issues are no longer in appellate status and will not be addressed further here.  

In a March 2017 written statement, the Veteran withdrew her request for a Board hearing.  

To afford the Veteran the most sympathetic review, the Board will construe her claim for service connection for migraines broadly as a claim for service connection for a headache condition.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the Board must consider any disability that "may reasonably be encompassed by" the claimant's description of the claim and symptoms, and other submitted information).

The issues of entitlement to service connection for right and left upper and lower extremity numbness are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

Resolving reasonable doubt in her favor, the Veteran's headache disability was incurred in service.  

CONCLUSION OF LAW

The criteria for service connection for a headache disability have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Because the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist omission is harmless. 

Legal Criteria

The Veteran is claiming service connection for a headache disability.  To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Factual Background 

The Veteran has a current diagnosis of migraine headaches.  The question for the Board is whether this current headache disability began during or is otherwise related to her active service.  February and October 1981 service treatment records (STRs) document the Veteran's report of headaches.  In her January 1984 separation examination report, she noted frequent headaches, which the clinician described as sinus headaches.  In a June 1988 STR, she reported constant headaches.  In a January 2011 written statement, she reported her migraine headaches started in 1980 or 1981.  A November 1991 in-service examination report notes the Veteran's history of migraine headaches since 1980 or 1981.  

The January 2013 VA examiner provided a negative nexus opinion with the rationale that the Veteran was treated for different types of headaches during and after service; however, the examiner also noted that the headaches "did not change in nature as described in her service medical records."

In a November 2013 appellate brief, the Veteran's then representative presented the Veteran's position that her headaches started in service and continued through present; although doctors have categorized the headaches as tension headaches, sinus headaches, or migraines, she reported the same, continuous symptoms.   

Analysis 

After a careful review of the evidence, the Board finds that it is as least as likely as not that the Veteran's current headache disability was incurred during active service.  In reaching this conclusion, the Board finds the Veteran's written statements, as summarized in the November 2013 appellate brief, competent, credible, and highly probative of the fact that her headaches started in service and continued through present.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board also considered the January 2013 VA examiner's nexus opinion, but finds this actually supports a grant of service connection because it acknowledges the Veteran reported similar headaches through service.  Because the probative evidence of record is positive as to incurrence of a current headache disability during service, service connection is warranted.  


ORDER

Service connection for headaches is granted.  

REMAND

Right and Left Upper and Lower Extremity Numbness

The Veteran is claiming service connection for bilateral upper and lower extremity numbness that she states started during active service, possibly due to her sedentary duties.  A May 1987 STR documents right arm numbness with a provisional diagnosis of nerve entrapment.  April 2011 chiropractic treatment records document bilateral arm numbness and weakness and aching leg pain.  According to the January 2013 Statement of the Case (SOC), she was diagnosed with left carpal tunnel syndrome in December 1984.  However, it is not evident from the record if she has currently diagnosed disabilities related to these claims.  Moreover, the medical evidence of record contains few details regarding the incurrence, cause, and development of these conditions.  Overall, there is insufficient evidence to decide these matters, and a remand is necessary to afford the Veteran a VA examination to determine the nature, history, and cause of her bilateral upper and lower extremity numbness.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) 

Accordingly, the case is REMANDED for the following action:

1.  Obtain for the claims file updated records of VA and military medical center treatment the Veteran has received.

2.  Ask the Veteran to identify all providers of evaluations or treatment she has received for the claims on appeal.  The AOJ should obtain for the record copies of the complete clinical records not already associated with the record from the identified providers.  If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that ultimately it is her responsibility to ensure that private records are received.

3.  Then, schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and cause of her reported bilateral upper and lower extremity numbness.  The examiner must review the claims file, including any new evidence obtained pursuant to the directives above.  The examiner should document a thorough history of the Veteran's symptoms AND ACCEPT AS CREDIBLE HER REPORTS OF SYMPTOMS AND ONSET.  Based on the clinical examination and the lay and medical evidence of record, the examiner must provide an opinion on the following for each identified disability: 

a) Is there a 50 percent or greater probability (that is, is it at least as likely as not) that the identified disability was incurred in or related to her active service, including but not limited to her sedentary duties?  

b) Is there a 50 percent or greater probability (that is, is it at least as likely as not) that the identified disability was caused OR aggravated by a service-connected disability?  Aggravation in this context means the disability increased in severity beyond its natural progression.
 
A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

4.  Then, after ensuring that the requested examination complies with the remand specifications, and after any further development deemed necessary, readjudicate these claims.  If these claims continue to be denied, send the Veteran and her representative a Supplemental Statement of the Case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


